Appellant sued the appellee, as the Director General in charge of the Texas  Pacific Railroad, to recover damages for the value of two head of cattle killed at a crossing. The case originated in the justice court, where a judgment was rendered in favor of the plaintiff for $142.75. The Director General appealed to the county court without giving any appeal bond. A motion was made in that court by the plaintiff to dismiss the appeal. This motion was overruled, and a trial followed which resulted in a verdict for the defendant.
The first question presented on this appeal is: Did the county court acquire appellate jurisdiction in the absence of an appeal bond? We are of the opinion that it did not. Our statute requires all parties, except those expressly exempted, who appeal from the rendition of a money judgment in the justice court, to give an appeal bond. The Director General in his representative capacity is not among those exempted from this requirement. Counsel for the appellee refer to General Orders Nos. 50 and 50a issued by the Director General, which expressly provide that in proceedings of this character no appeal bond shall be required. While Congress has the authority to extend this immunity to the agencies of the federal government, it has not done so. Section 1661 of the United States Compiled Statutes of 1916, which exempts the United States government and the heads of its different departments from the requirement to give an appeal bond, refers only to proceedings in the federal courts. The Act of March 21, 1918 (U.S. Comp. St. 1918, U.S. Comp. St. Supp. 1919, §§ 3115 3/4a — 3115 3/4p), which authorized the President to assume control over the operation of railroads during the period of the war, does not attempt to provide any such exemption in the litigation authorized against the Director General. The latter, in the absence of such authority, has no power to make a nonessential regulation applicable to proceedings in the local state courts instituted for the purpose of enforcing private rights against railroads. E. P.  S. Ry. Co. v. Lovick, 110 Tex. 244, 218 S.W. 489.
The judgment of the county court will be reversed, and the cause remanded, with directions that the appeal from the justice court be dismissed.